internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi - plr-127366-01 date date x y country date date date date dear this is in reply to a letter dated date submitted by x’s authorized representative on behalf of x requesting a ruling that x be given an extension of time to elect to be treated as a disregarded_entity for federal tax purposes the information submitted states that y acquired of the outstanding_stock of x on date on date y acquired the remaining interest in x on date the legal form of x was converted under the laws of country from a sociedad anonima to a sociedad de responsabilidad limitada sec_301_7701-3 of the procedure and administration regulations provides that a business_entity that is not classified as a corporation under sec_301 b or an eligible_entity can elect its classification for federal tax purposes a business_entity is any entity recognized for federal tax purposes that is not properly classified as a_trust under sec_301_7701-4 or otherwise subject_to special treatment under the internal_revenue_code sec_301_7701-2 plr-127366-01 an eligible_entity with a single owner can be classified as either an association and thus a corporation under sec_301_7701-2 or as disregarded as an entity separate from its owner sec_301_7701-3 provides that unless a foreign eligible_entity elects otherwise the entity is a a partnership if it has two or more members and at least one member does not have limited_liability b an association if all members have limited_liability or c disregarded as an entity separate from its owners if it has a single owner that does not have limited_liability sec_301_7701-3 provides that for purposes of sec_301_7701-3 a member of a foreign eligible_entity has limited_liability if the member has no personal liability for the debts of or claims against the entity by reason of being a member to elect to be classified other than as provided in sec_301_7701-3 an eligible_entity must file form_8832 entity classification election with the designated service_center sec_301_7701-3 an election will be effective on the date specified on the form_8832 or on the date filed if no such date is specified the effective date specified on the form_8832 cannot be more than days prior to the date the election is filed sec_301_7701-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 based solely on the facts submitted and representations made we conclude that the requirements of sec_301_9100-3 have been satisfied as a result x is granted an extension of time of days from the date of this letter to file form_8832 with the appropriate service_center effective date a copy of this letter should be attached to the form_8832 a copy is included for that purpose except as specifically ruled above we express no opinion concerning the federal tax consequences of the transactions described above under any other provisions of the code no opinion is expressed about the u s tax consequences of the election for x to be treated as a disregarded_entity the ruling set forth in this letter is conditioned upon the facts and representations submitted by x this office has not verified any of plr-127366-01 the materials submitted in support of the request for a ruling verification of the information representations and other data may be required as part of the audit process furthermore pursuant to sec_301_7701-3 the change in entity classification from an association to a disregarded_entity will be treated as if x distributed all of its assets and liabilities to y in liquidation of the association such liquidation will constitute a liquidation under sec_332 of the internal_revenue_code and will be governed by sec_1_367_b_-3 thus relief under sec_301_9100-3 is conditioned on the taxpayer filing an amended_return for the date taxable_year and reporting the appropriate amount of gain or income recognized under sec_1_367_b_-3 this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to x's authorized representatives sincerely paul f kugler passthroughs and special industries associate chief_counsel enclosures copy of this letter copy for sec_6110 purposes
